--------------------------------------------------------------------------------

Exhibit 10.4
 
DEFERRED COMPENSATION PLAN TRUST AGREEMENT
 



 

 

 
TABLE OF CONTENTS
       
ARTICLE I
     
ESTABLISHMENT
 
3
ARTICLE II
     
PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES
 
4
ARTICLE III
     
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN COMPANY IS
INSOLVENT
 
4
ARTICLE IV
     
DUTIES AND POWERS OF THE TRUSTEE
 
6
ARTICLE V
     
DISPOSITION OF INCOME
 
7
ARTICLE VI
     
LIMITATION OF TRUSTEE’S LIABILITY
 
8
ARTICLE VII
     
EXPENSES AND COMPENSATION
 
8
ARTICLE VIII
     
SUBSTITUTION AND SUCCESSION OF TRUSTEE
 
9
ARTICLE IX
     
ARTICLE IX ACCOUNTING PROVISIONS
 
9
ARTICLE X
     
AMENDMENT AND TERMINATION
 
10
ARTICLE XI
     
SUCCESSOR COMPANY
 
10
ARTICLE XII
     
CONSTRUCTION AND PAYMENT
 
10
ARTICLE XIII
     
MISCELLANEOUS
 
10

 

-2-

 

 

 
 TRUST AGREEMENT
 
This Agreement is made by and between Innotrac, Inc. (hereinafter the
“Company”), and the undersigned banking institution, as Trustee (hereinafter
referred to as the “Trustee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has established the The Imam, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”) for certain of its employees; and
 
WHEREAS, the Company wishes to establish a trust (“Trust”) and to contribute to
the Trust assets that shall be held therein, subject to the claims of the
Company’s creditors in the event of the Company’s insolvency, as herein defined,
until paid to Plan participants and their beneficiaries in such manner and at
such times as specified in the Plan; and
 
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
Plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974; and
 
WHEREAS, the Trustee has consented to act as trustee of the trust fund and to
hold and distribute the assets transferred to the trustee and accumulated in
respect of the Plan on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, the Company and the Trustee hereby agree as set
forth below.
 
ARTICLE I
ESTABLISHMENT
 
1.1           The Trust Fund shall consist of such sums of money or other
property, in a form acceptable to the Trustee, as shall from time to time be
paid or delivered to the Trustee pursuant to the Plan which, together with all
earnings, profits, increments and accruals thereon, without distinction between
principal and income, shall constitute the Trust Fund hereby created and
established. The Trust Fund shall be held, administered and disposed of by the
Trustee as provided in the Trust Agreement. The Trust hereby established shall
be irrevocable.
 
1.2           The Trust is intended to be a grantor trust, of which the Company
is the grantor, within the meaning of subpart E, part 1, subchapter 3, chapter
1, subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.
 
1.3             The Trust Fund shall be held separate and apart from other funds
of the Company and shall be used exclusively for the uses and purposes of Plan
participants and general creditors as herein set forth. Plan participants and
their beneficiaries shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plan and this Trust Agreement shall be mere unsecured contractual rights of Plan
participants and their beneficiaries against the Company. Any assets held by the
Trust will be subject to the claims of the Company’s general creditors under
federal and state law in the event of insolvency, as defined in Section 3(a)
herein.
 

-3-

 

 

 
ARTICLE II
PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES
 
2.1           The Company shall designate an Administrative Committee
(“Committee”) in accordance with the Plan and the Committee shall deliver to the
Trustee a schedule (“the Payment Schedule”) that indicates the amounts payable
in respect of each Plan participant (and his or her beneficiaries), that
provides a formula or other instructions acceptable to the Trustee for
determining the amounts so payable, the form in which such amount is to be paid
(as provided for or available under the Plan), and the time of commencement for
payment of such amounts. Except as otherwise provided herein, the Trustee shall
make payments to the Plan participants and their beneficiaries in accordance
with such Payment Schedule. The Trustee shall make provision for the reporting
and withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Company. The Company shall provide the Trustee with all information necessary to
make such tax withholding provisions and the Trustee shall be entitled to rely
on such information. The Company shall be responsible for the remittance to the
appropriate tax authorities of its share of any applicable employment taxes, as
distinguished from those employment taxes required to be withheld from the
benefits due Plan participants and their beneficiaries. The entitlement of a
Plan participant or his or her beneficiaries to benefits under the Plan shall be
determined by the Committee and any claim for such benefits shall be considered
and reviewed by the Committee under the procedures set out in the Plan.
 
2.3           The Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan, The Company shall notify the Trustee of its decision to make payment of
benefits directly prior to the time amounts are payable to participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
Icons of the Plan, the Company shall make the balance of each such payment as it
falls due. Trustee shall notify the Company where principal and earnings are not
sufficient to cover payments required by the Payment Schedule under paragraph
2.1 hereof.
 
ARTICLE III
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY
WHEN COMPANY IS INSOLVENT
 
3.1           The Trustee shall cease payment of benefits to Plan participants
and their beneficiaries if the company is Insolvent. The Company shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) the Company
is unable to pay its debts as they become due, or (ii) the Company is subject to
a pending proceeding as a debtor under the United States Bankruptcy Code or
under state court receivership law.
 

-4-

 

 

 
3.2           At all times during the continuance of the Trust as provided in
paragraph 1.3 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the company under federal and state law as set
forth below:
 
3.2.1        The Board of Directors and the Chief Executive Officer of the
Company shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries.
 
3.2.2        Unless the Trustee has actual knowledge of the Company’s
Insolvency, or has received notice from the Company or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the company is Insolvent. The Trustee may in all events rely
on such evidence concerning the Company’s solvency as may be furnished to the
Trustee by the Company and that provides the Trustee with a reasonable basis for
making a determination concerning the Company’s solvency. The Trustee may hire
accountants at the expense of the Trust Fund to assist it in making such a
determination concerning the Company’s solvency.
 
3.2.3        If at any time the Trustee has determined that the company is
Insolvent, the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold assets of the Trust for the benefit of the
Company’s general creditors. While so holding such assets, the Trustee shall
make payments to such creditors if the Company shall so direct or, if the
Company is subject to a pending proceeding as a debtor under the United States
Bankruptcy code or state receivership law, as a court of competent jurisdiction
shall direct. Nothing in this Trust Agreement shall in any way diminish any
rights of Plan participants or their beneficiaries to pursue their rights as
general creditors of the Company with respect to benefits due under the Plan or
otherwise.
 
3.2.4        The Trustee shall resume the payment of benefits to Plan
participants or their beneficiaries in accordance with Article II of this Trust
Agreement only after the Trustee has determined that the Company is not
Insolvent (or is no longer Insolvent).
 
3.3           Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to paragraph 3.2.
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payment
provided for hereunder during any such period of discontinuance.
 

-5-

 

 

 
ARTICLE IV
DUTIES AND POWERS OF THE TRUSTEE
 
4.1           The Trustee shall act with the care, skill, prudence and diligence
under the circumstance then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Company or the Committee which is
contemplated by, and in conformity with, the terms of the Plan or this Trust and
is given in writing by the Company or the Committee. In the event of a dispute
between the Company and a party, the Trustee may apply to a court of competent
jurisdiction to resolve the dispute.
 
4.2           The Trustee shall follow the written directions of the Committee
with respect to investing and reinvesting the Trust Fund. The Company shall be
responsible to ensure that such written directions of the Committee are made in
accordance with the Plan and are not contrary to taw. The Trustee shall have no
responsibility to monitor investments of the Trust Fund and shall not be liable
for any investment losses or other consequences resulting from any action or
inaction of the Company or the Committee with respect to the investments of the
Trust Fund. Subject to said directions, the Trustee shall have the power:
 
4.2.1        To purchase or subscribe for and invest in any securities, but not
including any securities of the Trustee or any affiliate of the Trustee, and to
retain any such securities in the Trust Fund. Without in any way intending to
limit the generality of the foregoing, the said term “securities” shall be
deemed to include common and preferred stocks, mortgages, debentures, bonds,
notes or other evidences of indebtedness, and other forms of securities. All
rights associated with assets of the Trust shall be exercised by the Trustee, or
by the person designated by the Trustee, and shall in no event be exercisable by
or rest with Plan participants. The Company shall have the right at any time,
and from time to time in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercisable by the
Company in a nonfiduciary capacity without the approval or consent of any person
in a fiduciary capacity. Upon the written direction of the committee, the
Trustee shall invest and reinvest all or a portion of the Trust Fund in shares
of any open-ended investment fund or company, including those managed by an
affiliate of the Trustee.
 
4.2.2        To deal with all or any part of the Trust Fund; to acquire any
property by purchase, subscription, lease, or other means; to sell for cash or
on credit, convey, lease for long or short terms, or convert, redeem, or
exchange all or any part of the Trust Fund; to hold part of the Trust Fund
uninvested or in savings accounts or certificates of deposit offered by the
Trustee, or in money market funds managed by the Trustee or an affiliate of the
Trustee.
 
4.2.3        To vote, or give proxies to vote, any stock or other security, and
to waive notice of meetings, to oppose, participate in, and consent to the
reorganization, merger, consolidation, or readjustment of the finances of any
enterprise, to pay assessments and expenses in connection therewith and to
deposit securities under deposit agreements.
 

-6-

 

 

 
4.2.4        To register any investment held in the Trust in its own name or in
the name of its nominee, or to hold any investment in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust.
 
4.2.5        To make, execute, acknowledge and deliver any and all documents,
deeds and conveyance, and any and all other instruments necessary or appropriate
to carry out the powers herein granted.
 
4.2.6        To enforce by suit or otherwise, or to waive, it right on behalf of
the Trust Fund, and to defend claims asserted against it or the Trust Fund; to
compromise, adjust and settle any and all claims against or in favor of it or
the Trust Fund.
 
4.2.7        To renew, extend, or foreclose any mortgage or other security; to
bid on property in foreclosure; to take deeds in lieu of foreclosure, with or
without paying a consideration therefor.
 
4.2.8        To employ agents necessary for the operation of the Trust and to
request the advice and assistance of counsel, including counsel for the Company,
or other counsel designated by the Committee or by the Trustee.
 
4.2.9        In the event that the Company authorized the transfer of all or a
portion of the assets of the Trust to an insurance company, to enter into and
execute on behalf of the Trust all such documents and instruments necessary or
appropriate to carry out such transfer.
 
4.2.10      To do all such other acts, execute all such other instruments and
take such other proceedings and exercise all such other privileges and rights
with relation to any asset constituting a part of the Trust as are necessary to
carry out the purpose of the Trust, and no person dealing with the Trustee shall
be bound to see to the application of any money or property paid or delivered to
the Trustee or to inquire into the validity or propriety of any such
transaction.
 
4.3           No persons dealing with the Trustee shall be under any obligation
to see to the proper application of any money paid or property delivered to the
Trustee or to inquire into the Trustee’s authority as to any transaction.
 
4.4           The Trustee may make any distribution required hereunder by
mailing its check for the specified amount, or delivering the specified
property, to the person to whom such distribution or payment is to be made, at
such address as may have been last furnished to the Trustee, or if no such
address shall have been furnished, to such person in care of the Company, or to
the Committee or (if so directed by the Committee) by crediting the account of
such person or by transferring the funds to such person’s account by bank or
wire transfer.
 
ARTICLE V
DISPOSITION OF INCOME
 
During the term of this Trust, all income received, net of expenses and taxes,
shall be accumulated and reinvested.
 

-7-

 

 

 
ARTICLE VI
LIMITATION OF TRUSTEE’S LIABILITY
 
6.1           The Trustee shall be accountable only for funds actually received
by it hereunder and shall have no duty or liability to determine that the amount
of the funds received by it comply with the provisions of the Plan. If the
Company has established a contract with an insurance company to carry out the
purposes of the Plan, the Trustee shall not be liable for the acts or omissions
of such insurance company, or be under an obligation to invest or otherwise
manage the portion of the Trust Fund, which is subject to the management of such
insurance company.
 
6.2           Whenever the Trustee is required or authorized to take any action
hereunder pursuant to any written direction or notice of the Committee or the
Company, the Trustee, acting in accordance with such direction or notice, shall
not be responsible for the administration of such Plan or Trust, for the
correctness of any payments or disbursements from the Trust, or for any other
action taken by the Trustee in accordance with such written direction or notice.
Such direction or notice shall be sufficient protection to the Trustee if
contained in writing signed by the Committee or such other person authorized to
execute documents on behalf of the Committee, in the case of direction or notice
required to be given by the Committee; or by any officer of the Company, in the
case of direction or notice required to be given by the Company.
 
6.3           The Company shall indemnify and hold harmless the Trustee from and
against any losses, costs, damages or expenses, including reasonable attorneys’
fees, which the Trustee may incur or pay out by reason of (i) the Trustee’s
acting in accordance with the directions of the Company or the Committee or
failing to act in the absence of such directions; (ii) the Trustee’s exercise
and performance of its powers and duties hereunder, unless the same are
determined to be due to the Trustee’s gross negligence, bad faith or willful
misconduct; (iii) any (alleged or actual) action or inaction on the part of the
Company or the Committee, unless such losses, costs, damages, or expenses arise
out of the Trustee’s gross negligence, bad faith, or willful misconduct; or (iv)
the Plan at any time fails to be exempt from the requirements of Parts 2, 3 and
4 of Title I of the Employee Retirement Income Security Act of 1974, as amended.
In addition, in the event that the Trustee undertakes or defends any litigation
(including but not limited to any audit, proceeding or any other administrative
action of any state, local or federal taxing authority) arising in connection
with the Trust Fund, the Company agrees to indemnity the Trustee against the
Trustee’s reasonable costs, expenses, and liabilities (including, without
limitation, reasonable attorneys’ fees and expenses) relating thereto and to be
primarily liable for such payments. If the company does not pay such costs,
expenses, and liabilities described in this paragraph in a reasonably timely
manner, the Trustee may obtain payment from the Trust Fund.
 
ARTICLE VII
EXPENSES AND COMPENSATION
 
The Trustee shall be paid such reasonable compensation as shall from time to
time be agreed upon by the Trustee and the Company. AU administrative expenses,
charges, taxes and assessments of the Trust Fund and Trustee’s fees shall be
paid from the Trust Fund, and lithe Trust Fund is insufficient to cover all such
costs, the balance thereof shall be paid by the Company.
 

-8-

 

 

 
ARTICLE VIII
SUBSTITUTION AND SUCCESSION OF TRUSTEE
 
8.1           The Trustee may resign at any time by giving written notice to the
Committee. Such resignation shall become effective thirty (30) days thereafter
or upon the appointment of a successor Trustee, whichever occurs first. In the
event a successor Trustee is not appointed within thirty (30) days, the Trustee
may turn over the assets of the Trust to the Committee as successor Trustee. The
Committee may remove the Trustee by giving thirty (30) days written notice to
the Trustee of such intent to remove, and by then giving written notice of the
appointment of a successor Trustee. The removal shall become effective upon
acknowledgment of the receipt of the assets of the Trust by the successor
Trustee. Each successor Trustee under this Trust shall be appointed in writing
by the Committee and shall accept the Trust in writing. Such successor Trustee
shall become vested with any estate, property, right, power and duty of the
predecessor Trustee hereunder with like effect, as if originally named Trustee.
No successor Trustee shall be liable for any act or failure of any predecessor
Trustee, and with the approval of the Committee, a successor Trustee may accept
the account rendered and the property delivered to it by the predecessor Trustee
without in so doing incurring any liability or responsibility with respect to
acts of default, if any, of the predecessor Trustee.
 
8.2           Any corporation into which the Trustee may merge or with which it
may consolidate, or any corporation resulting from any merger or consolidation
to which the Trustee may be party, shall be the successor of the Trustee
hereunder, without the execution or filing of any additional instrument of the
performance of any further act.
 
ARTICLE IX
ARTICLE IX ACCOUNTING PROVISIONS
 
9.1           The Trustee shall keep accurate and detailed records of all
investments, receipts, disbursements, and ail other transactions required to be
made in the administration of the Trust Fund.
 
9.2           Within a reasonable time after the close of each fiscal year, or
of any termination of the duties of the Trustee hereunder, the Trustee shall
prepare and deliver to the Committee an account of its acts and transactions as
Trustee during such fiscal year or during such period from the close of the last
fiscal year to the termination of the Trustee’s duties, respectively, including
a statement of the then current value of the Trust Fund. Any such account shall
be deemed accepted and approved by the Committee, and the Trustee shall be
relieved and discharged, as if such account had been settled and allowed by a
judgment or decree of a court of competent jurisdiction, unless protested by
written notice to the Trustee within sixty (60) days of receipt thereof by the
Committee.
 

-9-

 

 

 
9.3           The Trustee or the Committee shall have the right to apply at any
time to a court of competent jurisdiction for judicial settlement of any account
of the Trustee not previously settled as herein provided or for the
determination of any question of construction or for instructions. In any such
action or proceeding it shall be necessary to join as parties only the Trustee
and the Committee (although the Trustee may also join such other parties as it
may deem appropriate), and any judgment or decree entered therein shall be
conclusive.
 
ARTICLE X
AMENDMENT AND TERMINATION
 
10.1         This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Company. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable.
 
10.2         The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust, any assets remaining in
the Trust shall be returned to the Company.
 
ARTICLE XI
SUCCESSOR COMPANY
 
Unless this Trust be sooner terminated, a successor to the business of the
Company, by whatever form or manner resulting, which succeeds said Company under
the Plan as therein provided shall, upon notice in writing from the Committee
that all action required by the Plan to effect such succession has been taken,
also succeed to all the right, powers and duties of such Company hereunder.
 
ARTICLE XII
CONSTRUCTION AND PAYMENT
 
12.1         The Trust shall be construed and administered according to the laws
of the jurisdiction in which the principal office of the Trustee is located. In
any question of interpretation or other matter of doubt, the Trustee may rely
upon the opinion of counsel for the Company or Committee or any other attorney
at law designated by the Company with approval of the Trustee.
 
12.2         No person having any present or future interest in the Trust shall
have any right to assign, transfer, encumber, commute or anticipate his payment
under this Trust and such payment shall not in any way be subject to any legal
process or levy of execution upon, or attachment or garnishment proceeding
against, the same for the payment of any claim against any person having an
interest hereunder, nor shall such payment be subject to the jurisdiction of any
bankruptcy court or insolvency proceedings.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1         The titles to the Articles in this Trust Agreement are included for
convenience of reference only and are not to be used in interpreting this Trust
Agreement.
 

-10-

 

 

 
13.2         Neither the gender nor the number (singular or plural) of any word
shall be construed to exclude another gender or number when a different gender
or number would be appropriate.
 
13.3         This Trust Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall together
constitute only one Trust Agreement.
 
13.4         Communications to the Trustee shall be sent to the Trustee’s
principal office or to such other address as The Trustee may specify in writing.
No communication shall be binding upon the Trustee until it is received by the
Trustee. Communications to the Committee or the Company shall be sent to the
Company’s principal office or to such other address as the Company may specify
in writing.
 
13.5         The effective date of this Trust Agreement shall be April 1, 2007.
 
IN WITNESS WHEREOF, the Company and the Trustee have caused this instrument to
be executed this 28th day of March, 2007.
 

 
Company: Innotrac, Inc.
                    Christine A. Herren     Name of Officer (please print)      
      By: /s/ Christine A. Herren       Signature of Officer                    
Trustee: Investors Bank and Trust Company                     By: /s/ John
Capece       Signature of Officer             State Street Bank and Trust, as  
  Successor in interest to     Investors Bank & Trust Company  

 

-11-

 

 